Case 17-50815 Doc 33 Filed 10/11/18 Entered 10/11/18 16:14:23 Paggq ‘USI “8

UNITED STATES BANKRUPTCY COURT 14 gU7
DISTRICT OF CONNECTICUT z
BRIDGEPORT DIVISION

In re: ; Case No. 17-50815-JAM-13
NICOLETTA ANNA CAMODECA ;
(CHAPTER 13)

Debtor(s).

REPORT OF SMALL/UNCLAIMED DIVIDENDS

The undersigned trustee reports:

The dividend(s) payable to the creditor(s) listed in Exhibit A hereto is (are) in an amount less than
that Specified in Bankruptcy Rule 3010.

More than ninety (90) days have passed since the final distribution. 1] have made a reasonable
effort to locate those creditors who did not cash their checks within 90 days or whose checks were
returned undeliverable. The dividend(s) payable to the creditor(s) listed in Exhibit A hereto
remain unclaimed.

Pursuant to Bankruptcy Rule 3010 or 3011, as applicable, and 11 U.S.C. §347(a), the undersigned trustee

remits herewith a check in the total amount shown on Exhibit A for deposit into the United States Treasury,
pursuant to chapter 129 of title 28.

DATED: October 6, 2018

 

/s/ Roberta Napolitano, Trustee
Roberta Napolitano, Trustee tr08378
Chapter 13 Standing Trustee

(860) 278-9410 tele

(860) 527-6185 fax

e-mail: rnapolitano@ch13rn.com

Gegaisy tee
LAOH SNKoaS y a
Lend ADLER tai

ay DN pow:
ad ste

MHS IIS
Zt 11 199 gm

d3 13
Case 17-50815 Doc 33 _ Filed 10/11/18 Entered 10/11/18 16:14:23 Page 2 of 2

EXHIBIT A

Case Name: NICOLETTA ANN¢. CAMODECA
Case Number: 1750815

 

Creditor Claim Distrib. Small Unclaimed
Name and Address Number Amount Dividend Dividend
NICOLETTA ANNA CAMODECA 999 $4,514.78

357 WEST 11TH STREET, APT. 2B
NEW YORK, NY 10014

Roc # 299847
